 W. A. SWANSON LOGGING CO.495CONCLUSIONS OF LAW1.The operations of the Charging Company occur in commerce within the mean-ing of Section 2(6) of the Act.2.Truck Driversand HelpersLocal Union No. 728,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpers of America,A. F. L., is a labororganization within the meaning of Section2 (5) of the Act.3.TheRespondent has not engaged in unfair labor practices,as alleged in thecomplaint,within the meaning of Section8 (b) (4) (A)and (B)of the Act.[Recommendations omitted from publication.]W. A. SWANSON LOGGING CO.; GEORGE SECOR LOGGING CO.; SPOELSTRABROS. LOGGING CO.; SANDBERG LOGGING Co.; Fox LOGGING CO.;L. O. G. LOGGING Co.; N. ANDERSON LOGGING CO., PETITIONERSandOLYMPIC PENINSULA INDEPENDENT WOODWORKERS UNION, PETI-TIONERandINTERNATIONAL WOODWORKERS OF AMERICA, LOCAL 23-90,CIO.CasesNos. 19-RM-147, 19-RC-1524, 19-RM-149, 19-RC-1527,19-RM-148, 19-RC-1558, 19-RM-150, 19-RC-1522, 19-RM-151,19-RC-1526, 19-RM-152, 19-RC-1530, 19-RM-153, and19-RC-1540.February 2,1955Decision,Direction of Elections,and OrderUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeMelton Boyd, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.All the above-mentioned Employers, except George Secor Log-ging Co., are engaged in commerce within the meaning of the Act.George Secor Logging Co., herein called Secor, is engaged at PortAngeles, Washington, in the business of cutting and transporting logsfor several firms who own stumpage. During 1954, Secor was undercontract to the Albion Creek Logging Company, herein called Albion,to cut, yard, buck, and transport logs removed from Albion's stump-age to the place of business of its customers.For these logging serv-ices,Albion paid Secor approximately $160,000 during the past year.Record testimony reveals that Albion has no production employees,and contracts all of its logging operations to Secor and three otherlogging contractors.Annually, Albion sells about $850,000 worthof logs, of which approximately $300,000 worth are cut and deliveredby Secor to Albion's customers.Thus, of the amount produced bySecor, it delivered about 45 percent to Nettleton Timber Co., and theremainder to two other lumber companies, all located in the State ofWashington.There is no evidence as to how Albion disposes of thelumber cut by other contractors.111 NLRB No. 73. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDNettleton Timber Co., a corporation engaged in the manufactureof lumber, owns 50 percent of the stock in Albion, and 50 percent isowned by an individual.Nettleton intermingles the logs purchasedfrom Albion with logs obtained from other sources and converts theminto lumber. Its annual sales of this lumber exceeds $2,000,000, ofwhichmore than 95 percent is shipped outside the State ofWashington.During 1954, Secor worked entirely for Albion.All the Albionlumber cut by Secor was delivered at Albion's order to customerslocated within the State of Washington. Secor's services to Albionwere therefore twice removed from interstate commerce 1 and do notmeet the Board's present jurisdictional standards for asserting juris-diction.2Accordingly, we shall dismiss the petitions in Cases Nos.19-RM-149 and 19-RC-1527 involving the employees of George SecorLogging Co.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.Questions affecting commerce exist concerning the representa-tion of employees of each of the Employers, except George SecorLogging Co., within the meaning of Section 9 (c) (1) and Section 2(6) and (7) of the Act.4.The appropriate unit :Olympic Peninsula Independent Woodworkers Union, herein calledthe Independent, seeks to represent separate units of logging em-ployees at each of the Employers' logging operations. InternationalWoodworkers of America, Local 23-90, CIO, herein called the IWA-CIO, contends that the unit should be multiemployer in scope.TheEmployers agree with the unit contentions of the Independent.The individual Employers are members of Timber Operators Asso-ciation, herein called the TOA, which among its other functions con-ducts collective-bargaining negotiations on behalf of its members.For several years, the TOA and the IWA-CIO negotiated collective-bargaining agreements on a multiemployer basis covering the loggingemployees involved in these proceedings.The most recent contractsexpired in April 1954. Shortly after their expiration, the IWA-CIOsought without success to renew the agreements.During July andAugust 1954, the Independent notified each of the Employers that itclaimed to represent the employees of each Employer as a separateunit.Faced with claims of representation by the IWA-CIO and theIndependent, each Employer filed a separate representation petitionrequesting the Board to decide the question of representation.Dur-ing September and October 1954, each Employer also wrote a letter to,'Brooks WoodProducts,107 NLRB 237; 0 BBrown Fertilizer Company,110 NLRB1912MemberMurdock hasalready noted his dissent in the cited cases2JonesboroGrain Drying Cooperative,110 NLRB 481.- WESTINGHOUSE ELECTRIC CORPORATION497the TOA cancelling the latter's authority to represent it in collective-bargaining matters.The Board has held that, despite earlier participation in group bar-gaining, if an employer at an appropriate time manifests an unequivo-cal intent to Withdraw from multiemployer bargaining and to pursuean individual course in labor relations, only a single employer unitthereafter is appropriate .3In the present case, each Employer hascancelled the TOA's authority to negotiate in its behalf and has ex-pressed an unequivocal intention hereafter to bargain on an individualemployer basis. In these circumstances, only separate employer unitsare appropriate. .We find that the following employees employed by each of the Em-ployers at Forks and Port Angeles, Washington, constitute separateunits appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.All employees excluding office clerical employees, watchmen, guards,professional employees, and supervisors as defined in the Act.[Text of Direction of Elections omitted from publication.][The Board dismissed the petitions filed in Cases Nos. 19-RC-1527and 19-RM-149.]3 The Milk and Ice Cream Dealers of the Greater Cincinnati,Ohio,94 NLRB 23.WESTINGHOUSE ELECTRIC CORPORATION, SMALL MOTOR DIVISION 1andLIMA WESTINGHOUSE' PROFESSIONAL COUNCIL, PETITIONER.CaseNo. 8-RC-2332.February 2,1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Phillip Fusco, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.23.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.IThe Employer's name appears as amended at the hearing.2 The Intervenor,Lima Westinghouse Salaried Employees Association(affiliatedwiththe Federation of Westinghouse Independent Salaried Unions, herein called the Federation)intervened on the basis of its current contractIll NLRB No. 70.